Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter Firey on 02/18/2021.
The application has been amended as follows: 

Specification is hereby amended as follows:
“This application is a national phase under 35 U.S.C. § 371 of PCT International Application No. PCT/GB2016/052353 which has an International filing date of July 29, 2016, which claims priority to German Application No. 1515117.8, filed August 25, 2015, the entire contents of each of which are hereby incorporated by reference.”
--This application is a national phase under 35 U.S.C. § 371 of PCT International Application No. PCT/GB2016/052353 which has an International filing date of July 29, 2016, which claims priority to Great Britain Application No. 1515117.8, filed August 25, 2015, the entire contents of each of which are hereby incorporated by reference.--


Claim 1 is hereby amended to:
A subsea test tree (SSTT) apparatus, comprising: 
a housing defining a flowpath extending between a valve inlet and a valve outlet; 
an access port formed in a wall of the housing separately from the valve inlet and the valve outlet to provide access to the flowpath at a location which is intermediate the valve inlet and valve outlet; and 
a valve mechanism mounted within the flowpath, wherein the valve mechanism comprises a flapper mechanism and is insertable through the access port, wherein the SSTT apparatus is configured to provide both cutting of an object in the flowpath and flow control of the flowpath.

Claim 3 is hereby amended as follows:
“a connector arrangement for use in connecting said valve apparatus”
--a connector arrangement for use in connecting said SSTT apparatus--

Claim 9 is hereby amended as follows:
“such that the valve apparatus”
--such that the SSTT apparatus--

Claims 52-58, previously withdrawn due to restriction requirement, are hereby cancelled.

	
Allowable Subject Matter
Claims 1-3, 9-10, 14, 16, 20, 22-24, 26-29, 31-32, 34-35, 37, 39-40, 43  allowed.
The following is an examiner’s statement of reasons for allowance: the claimed valve configuration being accessible and ability to be both installed and removed from the side port of the housing was found to be novel over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679